
	
		II
		111th CONGRESS
		1st Session
		S. 1167
		IN THE SENATE OF THE UNITED STATES
		
			June 3, 2009
			Mr. Thune (for himself,
			 Mr. Vitter, Mr.
			 Brownback, Mr. Roberts, and
			 Mr. Inhofe) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To require that the Federal Government procure from the
		  private sector the goods and services necessary for the operations and
		  management of certain Government agencies, and for other purposes.
		  
	
	
		1.Short titleThis Act may be cited as the
			 Freedom from Government Competition
			 Act of 2009.
		2.FindingsCongress makes the following
			 findings:
			(1)Private sector
			 business concerns, which are free to respond to the private or public demands
			 of the marketplace, constitute the strength of the United States economic
			 system.
			(2)Competitive private
			 enterprises are the most productive, efficient, and effective sources of goods
			 and services.
			(3)Unfair Government
			 competition with the private sector of the economy is detrimental to the United
			 States economic system.
			(4)Unfair Government
			 competition with the private sector of the economy is at an unacceptably high
			 level, both in scope and in dollar volume.
			(5)Current law and
			 policy have failed to address adequately the problem of unfair Government
			 competition with the private sector of the economy.
			(6)It is in the
			 public interest that the Federal Government establish a consistent policy to
			 rely on the private sector of the economy to provide goods and services
			 necessary for or beneficial to the operation and management of Federal agencies
			 and to avoid unfair Government competition with the private sector of the
			 economy.
			3.DefinitionsIn this Act, the term agency
			 means—
			(1)an executive
			 department as defined by section 101 of title 5, United States Code;
			(2)a
			 military department as defined by section 102 of such title; and
			(3)an independent
			 establishment as defined by section 104(l) of such title.
			4.Procurement from
			 private sources
			(a)PolicyIn the process of governing, the Federal
			 Government should not compete with its citizens. The competitive enterprise
			 system, characterized by individual freedom and initiative, is the primary
			 source of national economic strength. In recognition of this principle, it has
			 been and continues to be the general policy of the Federal Government—
				(1)to rely on
			 commercial sources to supply the products and services the Government
			 needs;
				(2)to refrain from
			 providing a product or service if the product or service can be procured more
			 economically from a commercial source; and
				(3)to utilize
			 Federal employees to perform inherently governmental functions (as that term is
			 defined in section 5 of the Federal Activities Inventory Reform Act of 1998
			 (Public Law 105–270; 112 Stat. 2384)).
				(b)General
			 ruleExcept as provided in subsection (c) and notwithstanding any
			 other provision of law, each agency shall obtain all goods and services
			 necessary for or beneficial to the accomplishment of its authorized functions
			 by procurement from private sources.
			(c)ExemptionsSubsection
			 (b) shall not apply to an agency with respect to goods or services if—
				(1)the goods or
			 services are required by law to be produced or performed, respectively, by the
			 agency; or
				(2)the head of the
			 agency determines and certifies to Congress in accordance with regulations
			 promulgated by the Director of the Office of Management and Budget that—
					(A)Federal Government
			 production, manufacture, or provision of a good or service is necessary for the
			 national defense or homeland security;
					(B)a good or service
			 is so inherently governmental in nature that it is in the public interest to
			 require production or performance, respectively, by Government employees;
			 or
					(C)there is no
			 private source capable of providing the good or service.
					(d)Method of
			 procurementThe provision of goods and services not exempt by
			 subsection (c)(1) or (c)(2) shall be performed by an entity in the private
			 sector through—
				(1)the divestiture of
			 Federal involvement in the provision of a good or service;
				(2)the award of a
			 contract to an entity in the private sector, using competitive procedures, as
			 defined in section 309 of the Federal Property and Administrative Services Act
			 of 1949 (41 U.S.C. 259) and section 2302 of title 10, United States
			 Code;
				(3)converting an
			 activity to performance by a qualified firm under at least 51 percent ownership
			 by an Indian tribe, as defined in section 4(e) of the Indian Self-Determination
			 and Education Assistance Act (25 U.S.C. 450b(e)), or a Native Hawaiian
			 Organization, as defined in section 8(a)(15) of the Small Business Act (15
			 U.S.C. 637(a)(15)); or
				(4)conducting a
			 public-private competitive sourcing analysis in accordance with the procedures
			 established by the Office of Management and Budget and determining that using
			 the assets, facilities, and performance of the private sector is in the best
			 interest of the United States and that production or performance, respectively,
			 by the private sector provides the best value to the taxpayer.
				(e)Contracted
			 activitiesThe head of an agency may utilize Federal employees to
			 provide goods or services previously provided by an entity in the private
			 sector upon completion of a public-private competitive sourcing analysis
			 described in subsection (d)(4), and after making a determination that the
			 provision of such goods or services by Federal employees provides the best
			 value to the taxpayer.
			(f)RegulationsThe
			 Director of the Office of Management and Budget shall promulgate such
			 regulations as the Director considers necessary to carry out this section. In
			 promulgating such regulations, the Director shall assure that any State or
			 territory, or political subdivision of a State or territory, complies with the
			 policy and implements the requirements of this section when expending Federal
			 funds.
			5.Study and
			 reportThe Director of the
			 Office of Management and Budget, in conjunction with the Comptroller General of
			 the United States, shall carry out a study to evaluate the activities carried
			 out in each agency, including those identified as commercial and inherently
			 governmental in nature in the inventory prepared pursuant to the Federal
			 Activities Inventory Reform Act (Public Law 105–270; 31 U.S.C. 501 note) and
			 shall transmit a report to the Congress prior to June 30 of each year. The
			 report shall include—
			(1)an evaluation of
			 the justification for exempting activities pursuant to section 4(c); and
			(2)a
			 schedule for the transfer of commercial activities to the private sector,
			 pursuant to section 4(d), to be completed within 5 years after the date on
			 which such report is transmitted to the Congress.
			
